685 So. 2d 98 (1997)
David P. LEONARD, Petitioner,
v.
FIRST UNION NATIONAL BANK OF FLORIDA, etc., Respondent.
No. 96-2147.
District Court of Appeal of Florida, Third District.
January 2, 1997.
David P. Leonard, in pro. per.
Friedman & Greenberg and Robert D. Friedman, Plantation, for respondent.
Before SCHWARTZ, C.J., and COPE and FLETCHER, JJ.
FLETCHER, Judge.
David P. Leonard petitions this Court for a writ of certiorari which, if issued, would quash a decision of the circuit court, appellate division, dismissing with prejudice his appeal of a decision of the Dade County Court. The dismissal by the circuit court was predicated upon Leonard's late filing of his initial appellate brief. Finding that the circuit court denied the essential requirements of the law, we issue the writ and quash the dismissal order.
On June 10, 1996, Leonard filed a motion for extension of time to file his initial brief. He had previously been granted several extensions which had made his brief due on June 7, 1996, thus his June 10 motion was not timely filed. The circuit court denied the motion on June 18, 1996, the order being received by Leonard on Friday, June 21, 1996, after which Leonard filed his initial brief on Monday, June 24, 1996. On the same day (June 24) that Leonard filed his brief, First Union National Bank filed its motion to dismiss. On July 9, 1996, the dismissal order under review was entered.
Assuming that Leonard's brief was untimely filed, we find the dismissal to be too harsh a sanction for the minimal time involved. See State v. Stein, 312 So. 2d 221 (Fla. 3d DCA 1975). Accordingly, the writ is issued and the dismissal order is quashed.